[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                      AUG 25, 2011
                                            No. 10-15338               JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                               D.C. Docket No. 9:09-cr-80104-KLR-1

UNITED STATES OF AMERICA,

         llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,


                                                    versus

BOBBY LEE FREEMAN,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                              (August 25, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

         Bobby Lee Freeman, who conditionally pleaded guilty to being a felon in
possession of a firearm, 18 U.S.C. §§ 922(g)(1), 924(e), appeals the denial of his

motion to suppress. Freeman argues that he was “stopped, detained and arrested in

direct contravention of the Fourth Amendment.” We affirm.

      In an appeal from a motion to suppress, we review findings of fact for clear

error and the application of law to those facts de novo. United States v. Spoerke,

568 F.3d 1236, 1244 (11th Cir. 2009). We construe all facts in the light most

favorable to the United States, id., and defer to the findings of the district court,

including those involving the credibility of witnesses, unless “‘we are left with a

definite and firm conviction that a mistake has been committed,’” United States v.

Izquierdo, 448 F.3d 1269, 1278 (11th Cir. 2006) (quoting United States v. Hogan,

986 F.2d 1364, 1372 (11th Cir. 1993)).

      Freeman argues that agents lacked probable cause to stop and detain him,

but his argument fails. Officer Anthony Grillo had probable cause to stop

Freeman’s van because it was speeding. See Spoerke, 568 F.3d at 1248. The

driver refused to stop after Grillo activated his blue lights and his siren. In the

light of information that Freeman and the two other occupants of the van were

armed and for hours had been casing several convenient stores, Grillo and agents

of the Federal Bureau of Investigation acted reasonably by approaching the van

with their guns drawn, removing all three occupants, handcuffing them, and

                                           2
placing them in patrol cars. See id. The agents’ actions did not transform their

traffic stop into an arrest. See United States v. Blackman, 66 F.3d 1572, 1576

(11th Cir. 1995). The agents were entitled to extend the traffic stop based on their

reasonable suspicion that Freeman intended to commit an armed robbery. See

United States v. Hardy, 855 F.2d 753, 759–60 (11th Cir. 1988). Officer Grillo

requested a drug detection dog while he was pursuing the van, and the agents

reasonably detained Freeman about 45 minutes for the dog to arrive and examine

the van.

      Freeman argues that the agents lacked probable cause to search the van, but

Freeman consented to the search. We examine several factors to determine

whether a defendant consented voluntarily,“including the presence of coercive

police procedures, the extent of the defendant’s cooperation with the officer, the

defendant’s awareness of his right to refuse consent, the defendant’s education and

intelligence, and the defendant’s belief that no incriminating evidence will be

found.” United States v. Purcell, 236 F.3d 1274, 1281 (11th Cir. 2001). Freeman

argues that he was coerced into giving consent and he cites as evidence his refusal

to sign a written waiver form, but Freeman has not established that the district

court clearly erred when it found that Freeman consented voluntarily. See United

States v. Pineiro, 389 F.3d 1359, 1362–63, 1366 (11th Cir. 2004). Freeman

                                          3
consented verbally and was read a written waiver that stated he had the right to

refuse consent. Freeman stated later in recorded telephone calls that he had

consented to the search because he had been confident that agents would not

discover the gun. Agents testified at the suppression hearing that Freeman

consented after he had been freed from handcuffs, had left repeatedly the patrol

car in which he was waiting, and had offered to conduct undercover drug

transactions for the Bureau.

      The agents also had independent probable cause to search Freeman’s van.

During two separate inspections, the drug detection dog entered the rear passenger

door of the van that had been left open by its occupants and alerted to the presence

of marijuana, which gave the agents probable cause to search for additional

contraband. See United States v. Watts, 329 F.3d 1282, 1286 (11th Cir. 2003).

The agents also had been told by a confidential informant that a gun was stored

above the glove compartment. During the search, an agent tapped the glove

compartment and heard a rattling noise, removed the glove compartment, and

discovered inside the dash an Amadeo Rossi .38 caliber revolver.

      We AFFIRM the denial of Freeman’s motion to suppress.




                                         4